DETAILED ACTION
Response to Amendment
The amendment filed 4 March 2021 has been entered.  The present application is being examined under the pre-AIA  first to invent provisions.

Claims 24-27 and those antibodies not comprising SEQ ID NOs: 62 & 63, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/25/20.  It is suggested that cancelling these claims would place this application in better condition for allowance.

The rejection of claims 18-19, 32 & 38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn due to either the cancellation, amendment of the claims, or due to Applicant’s arguments.

The rejection of claims 18-19, 32 & 38 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ambrosino et al. (U.S. Patent 9,109,037 B2) is withdrawn due to either the cancellation or amendment of the claims.

Applicant's arguments filed 3/04/21 have been fully considered but they are not persuasive.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 38 is allowed.


Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16, 17, 20, 22, 23, 28, 33-37 & 39-42 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons made of record in Paper NO: 20201203, and as follows. This is a written description rejection.
Applicants argue on pages 9-11 of the response that “claim 16 has been amended in that the antibody is now characterized by binding to the SOD1 epitope comprising the amino acid sequence set forth in SEQ ID NO: 54 and by its six CDRs”.  However, in contrast to Applicants’ assertions, the CDRs are not defined due to the recitation of “wherein one or more of the CDRs may comprises one or two amino acid substitutions”, and in which the specification fails to described any other species that meet this limitation.  Applicants then argue that “not only [has the antibody of claim 16] been defined by its six CDRs, but also by binding to a SOD1 
Accordingly, first Amgen at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir.), stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. [i.e., the antibody itself must be described, and not just some functional limitation of binding to some epitope from a singly described antibody, even when preparation of such antibody may be routine and conventional].
The courts have further held that:
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor's contribution to the field of art as described in the patent specification.' " Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).

	And that:

"To show invention, a patentee must convey in its disclosure that is 'had possession of the claimed subject matter as of the filing date'. Demonstrating possession 'requires a precise definition' of the invention. To provide this 'precise definition' for a claim to a genus, a patentee must disclose 'a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus'". [emphasis added]. Amgen v. Sanofi, 872 F.3d 1354, 1358 (Fed. Cir. 2017). 

In summary, the specification describes on pages 32-33, 89 & Table 2 twelve human or chimeric anti-SOD1 antibodies comprising both the heavy and light chain variable regions of  62/63 (the elected invention), 64/65, 66/67, 68/69, 70/71, 72/73, 73/74, 75/76, 78/79, 80/81 & 82/83, respectively.  However, not a single different human anti-SOD1 antibody species comprising the 6 CDRs contained within these VH or VL domains are described (i.e., as it relates to generic/subgeneric claims 16 & the mutated substitutions within 38), each with their own otherwise unique amino acid sequences and specific epitope to which they bind.  Nor are any generic anti-SOD1 antibodies described (i.e., as it relates to base claim 16); especially in regards to those critical amino acids that confer antibody binding for any epitope site in their proper 3-dimensional conformation required and critical for specific antigen binding, or binding to SOD dimers, or for recognizing “misfolded or aggregated SOD1” (i.e., as it relates to claim 16).  Nor are any undefined “heterologous” CDR recombinant antibodies described by any specific sequence (i.e., as it relates to claims 36-37 & 38).
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In other words, the specification must adequately describe at least a representative member of the claimed genus of antibodies that specifically bind to a structurally defined human anti-SOD1 protein with 6 definable CDRs.  Therefore, in the absence of sufficient recitation of distinguishing identifying characteristics, because one skilled in the art cannot structurally visualize or predict what critical amino acid residues would structurally characterize the genus/subgenus of antibodies that putatively bind to an intact human SOD1 polypeptide, or any of the misfolded or SOD1 dimers recited in base claim 16, the written description requirement under 35 U.S.C. 112, first paragraph is not met.  See MPEP 2163.

Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention". "The invention is, for purposes of the 'written description' inquiry, whatever is now claimed [emphasis added]".

Claims 16, 17, 20, 22, 23, 28, 33-37 & 39-42 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, for the reasons made of record in Paper NO: 20201203.
Applicants argue that in “regards [to what] the term ‘preferentially recognizes’ it is respectively submitted that the concerns of the Examiner are unfounded”, and argue that “the claimed antibody [is defined] by its structural features”, which are not persuasive, because the recitation of “one or more of the CDRs may comprise one or two amino acid substitutions” structurally defines no specific antibody species.  However, as indicated above, the argument is persuasive as it relates to claim 38.
Therefore, because base claim 16 still recites the relative term of “preferentially recognizes”, the claim remains indefinite.  As previously made of record, the term “preferentially recognizes” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Taken a different way, because dependent claim 17 recites “selectively binds to human wildtype and murine SOD1”, and because “misfolded SOD1” is not necessarily the “wildtype” form, as alternatively defined on page 3 of the specification as being due to “mutation-induced conformational changes”, the boundaries of the functional language for “preferentially rcogniz[ing] the misfolded protein or aggregated SOD1 over physiological SOD1 dimers”, etc. remains structurally unclear because the claims still do not provide a discernable boundary on what structurally within an antibody defines how such antibodies perform this recited functional language; thereby, still making it ambiguous what boundaries these “preferentially recognizing” antibodies actually entail, versus when they no longer “preferentially recognize”.  Nonetheless, claim 17 probably would need to be either rewritten, or clarified.

Claims 16, 17, 20, 22, 23, 28, 33-37 & 39-42 stand rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ambrosino et al. (U.S. Patent 9,109,037 B2; IDS Ref # 2; priority 10/26/10), for the reasons made of record in Paper NO: 20201203, and as follows.
Applicants argue on page 13 of the response that they have amended the claims, and that Ambrosino do not disclose the antibody of amended claim 16.  However, base claim 16 and claims 36 & 37 are directed to a subgenus of antibodies, as illustrated by no specific CDRs being defined, as further discussed above in pp# 5, and in which binding to the same epitope would necessarily result in similar CDRs within Ambrosino’s SOD-1 antibodies, which therefore, reasonably encompass those antibodies taught by Ambrosino et al., and for the reasons already made of record.
In summary, Ambrosino et al teach human anti-SOD1 antibodies or fragments thereof (e.g., b-hSOD1-I; col. 44, 59 & Fig. 29) that bind mutant or misfolded SOD1 comprising the 16, 17 & 36-37).   In that binding to the same epitope present in murine SOD1 would result in Ambrosino’s antibodies binding to a murine SOD1 having similar CDRs, this limitation within claim 17, 20 & 33 is anticipated.  In that Ambrosino teach use of heterologous constant regions in making their antibodies (e.g., cols 4, 19, 26 & 35), which include a human constant region related to IgG1, the limitations of claims 34-37 & 42 are anticipated.   In that columns 33 & 36 teach anti-SOD1 antibodies attached to a detectable label, which include an enzyme, radioisotope, a fluorophore, a heavy metal, or a drug, the limitation of claims 28 & 39-41 are met.  In that Ambrosino teach pharmaceutical compositions/kits of their antibodies in columns 37-42, which includes treating/detecting ALS, the limitations of claims 22-23 & 28 are anticipated.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        April 28, 2021